Order, Supreme Court, New York County, entered September 13, 1972, granting plaintiff alimony pendente lite in the sum of $325 per week and other relief unanimously modified, on the law and the facts, to the extent of reducing the award of alimony to $225 per week, and, as so modified, the order is affirmed, without costs and without disbursements. On the present record, the award of temporary alimony was excessive to the extent indicated. Concur—McGivern, J. P., Nunez, Murphy, Steuer and Capozzoli, JJ.